Citation Nr: 1015539	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-03 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System in Bay 
Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with medical treatment provided 
by Southwest Florida Regional Medical Center (Southwest), a 
non-VA medical provider, for March 16, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel





INTRODUCTION

The Veteran reportedly served on active duty from February 
1943 to September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 2007 decisions of the 
Department of Veterans Affairs VA Healthcare System (VAHS) in 
Bay Pines, Florida.  In those decisions, the VAHS denied the 
claim for to payment or reimbursement of unauthorized medical 
expenses.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. On March 13, 2007, the Veteran presented to a VA clinic 
with chest pain and was sent to the emergency room at 
Southwest for treatment.  

2. The Veteran received treatment at Southwest from March 13 
to March 16, 2007; treatment for the date of March 16, 2007, 
was not authorized.  

3. The claim for payment or reimbursement of expenses charged 
by Southwest was not submitted until June 29, 2007, more than 
90 days after the date of treatment.  


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses for treatment provided by 
Southwest, a non-VA medical provider, for March 16, 2007, is 
denied.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded. However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive. In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions. As this case concerns a legal 
determination of whether the Veteran is entitled to 
reimbursement for medical expenses under 38 U.S.C.A. §1725, 
the provisions of the VCAA are not applicable. The provisions 
of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own 
notice requirements. Regulations at 38 C.F.R. § 17.120-33 
discuss the adjudication of claims for reimbursement of 
unauthorized medical expenses. According to 38 C.F.R. § 
17.124, the Veteran has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation 
of the circumstances necessitating the non-VA medical 
treatment, and "other evidence or statements that are deemed 
necessary and requested for adjudication of the claim." When 
a claim for reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

At any rate, the Veteran was provided with the notice 
required by the VCAA in a December 2007 letter provided to 
him. VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and requesting an expert medical 
opinion. Consequently, the duties to notify and assist have 
been met.

II. Claim for Payment or Reimbursement of Non-VA Medical 
Expenses  

The record reflects that the Veteran is currently 
service-connected for traumatic brain disease (70 percent 
disabling) and a seizure disorder (40 percent disabling).  
This combines to 80 percent.  

A March 2007 VA contact document from Bay Pines records that 
the Veteran was at a VA clinic on March 13, 2007 when he was 
sent to Southwest for further evaluation of his chest pain.  
On the 14th, communication between Southwest and VA showed VA 
emphasized that VA should treat the Veteran if a stress test 
was positive and a cardiac catheterization was needed.  On 
the 15th, a note indicates that the stress test was positive, 
but the Veteran declined treatment at the VA that morning.  A 
later entry states that a cardiology consultation was done 
and a cardiac catheterization was scheduled for the following 
day.  As a result, only treatment from March 13 through March 
15, 2007, was authorized.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  The Veteran does not claim and the 
record does not reflect that he is entitled to reimbursement 
for medical expenses pursuant to 38 U.S.C.A. § 1728.  He does 
not have a total disability rating and his treatment provided 
by Southwest was not for one of the following: an adjudicated 
service-connected disability; a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; or for the purpose 
of ensuring entrance or continued participation in a 
vocational rehabilitation program under 38 U.S.C. Chapter 31.  
As such, eligibility for benefits under 38 U.S.C.A. § 1728 is 
not applicable.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 
2009) and 38 C.F.R. §§ 17.120 (2009).  

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009) 
and 38 C.F.R. §§ 17.1000-1008 (2009).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act.  To be eligible for reimbursement under this 
Act, the Veteran has to satisfy all requirements, including 
the filing requirement.  A medical reimbursement/payment 
claim must be filed within 90 days of the latest of the 
following: 1) July 19, 2001; 2) the date that the Veteran was 
discharged from the facility that furnished the emergency 
treatment; 3) the date of death, but only if the death 
occurred during the stay in the facility that included the 
provision of the emergency treatment; or 4) the date the 
Veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  See 38 C.F.R. § 17.1004(d) (2009).  

Here, the date of the claim was June 29, 2007.  This date is 
more than 90 days from March 16, 2007.  There is no 
indication in the file that the Veteran had tried to obtain 
payment or reimbursement from a third party or that any other 
provision applies.  As a result, the Board finds that there 
can be no entitlement to payment or reimbursement of non VA 
medical expenses incurred on March 16, 2007.  

Where the law is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these 
reasons, the Board finds that the claim is without legal 
merit.  

To the extent that the Veteran's representative suggests that 
VA had an obligation to inform the Veteran about his basic 
eligibility or ineligibility for reimbursement of non-VA 
medical expenses, the remedy for breach of such obligation 
could not involve payment of benefits where statutory 
eligibility requirements for those benefits were not met.  
See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with medical treatment provided 
by Southwest for March 16, 2009, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


